                Case 1:19-cr-00663-ER Document 100 Filed 09/09/21 Page 1 of 1
                                                U.S. Department of Justice
      [Type text]
                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          September 8, 2021

      BY ECF

      Honorable Edgardo Ramos
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, NY 10007

              Re: United States v. Luis Parrales, et al., 19 Cr. 663 (ER)

      Dear Judge Ramos:

              The Government respectfully writes on behalf of the Government and counsel for Luis
      Parrales and Carlos Parrales to request a forty-five day adjournment of the pretrial conference
      scheduled for September 9, 2021, at 10:30 a.m. The requested adjournment is necessary for the
      parties to continue and complete discussions regarding pretrial dispositions. All defendants are
      having discussions with the Government, and the parties believe additional time to discuss this
      matter will be fruitful. For the same reason, the Government further requests, without objection
      from the parties, that time be prospectively excluded under the Speedy Trial Act, 18 U.S.C. §
      3161(h)(7)(A), between September 9, 2021 and the date of the next pretrial conference.


Pretrial conference is adjourned from             Very truly yours,
September 9, 2021 to October 29, 2021 at
3:30pm.                                           AUDREY STRAUSS
                                                  United States Attorney
The conference will take place in
Courtroom 619.
                                               by: _____________________________
                                                   Nicholas W. Chiuchiolo
                                                   Assistant United States Attorney
           09/09/2021                              (212) 637-1247




      cc: all counsel of record (ECF)
